DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 10-15 are pending
Claims 8-9 and 16 are cancelled
Claims 1, 6, 10 and 14 are currently amendedClaims 1-7 and 10-15 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 19 states “…to provide a seal with the check valve housing 144.”  Did Applicant intend to state “check valve housing 138” instead?  Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 16 states “to support the filter element”.  Examiner suggests amending the limitation to further recite “to support the sleeve shaped filter element” to maintain consistency.  Also, line 17 states “up to top end”.  Examiner suggests amending the limitation to further recite “up to a top end”.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Line 2 states “thereto rotatably”.  Examiner suggests amending the limitation to further recite “thereto and rotatably”.  Also, line 8 states “when the filter canister and filter base are on the engine”.  Examiner suggests amending the limitation to further recite “when the filter canister and the filter base are on the internal combustion engine” to maintain consistency and avoid any antecedent issues.  Furthermore, line 11 states “the engine”.  Examiner suggests amending the limitation to further recite “the internal combustion engine” to maintain consistency.  Appropriate corrections are required.
Claim 13 is objected to because of the following informalities:  Lines 3-4 states “and filter base”.  Examiner suggests amending the limitation to further recite “and the filter base” to maintain consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 4 states “base into the canister, and a filter element inside the canister;”.  Examiner suggests amending the limitation to further recite “base into the oil filter canister, and a filter element inside the oil filter canister;”.  Also, lines 12-13 states “the filter canister”.  oil filter canister” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a filter base having a tool-free mechanical retaining feature engaging a filter base mounting cavity of an internal combustion engine and attached to a filter canister housing a filter element;” on lines 2-4.  It is unclear what is attached to a filter canister housing a filter element, the filter base or the tool-free mechanical retaining feature?  Also, claim 1 recites the limitation “when the filter base is engaged to the…” on lines 14-15.  Examiner suggests amending the limitation to further recite “when the tool-free mechanical retaining feature of the filter base is engaged to the…” to maintain consistency with the current amended limitation.  Claims 2-5 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "a plurality of oil inlets in the filter base…the flowback seal is biased to close the plurality of oil inlets in the filter base” on lines 2-3.  It off the filter base mounting cavity” on lines 3-4.  It is unclear what Applicant means by “off”.  Examiner suggests amending the limitation to further recite “when the tool-free mechanical retaining feature of the filter base is disengaged from the filter base mounting cavity” to maintain consistency with the current claim 1 amended limitation.
Claim 6 recites the limitation "a filter base having a plurality of protrusions attached without tools to a plurality of retention slots on an internal combustion engine and supporting the filter canister…” on lines 3-5.  It is unclear what is supporting the filter canister, the filter base or the plurality of protrusions?  Also, lines 7 and 11 each state “normally” which is a relative term and therefore renders the claim indefinite.  Examiner suggests removing this limitation.  Furthermore, claim 6 recites the limitation “acts against” on line 13.  It is unclear what Applicant means by “acts against”.  Also, claim 6 recites the limitation “the oil outlet opening” on line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is also rejected since this claim depends on claim 6.
Claim 10 recites the limitation "the inside” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 10 recites the limitation “are on the engine” on line 8.  It is unclear what Applicant means by “on”; Examiner suggests amending the limitation to further recite “are engaged on the engine” to Claims 11-13 are also rejected since these claims depend on claim 10.
Claim 12 recites the limitation "are on the engine adapter” on line 3.  It is unclear what Applicant means by “on”; Examiner suggests amending the limitation to further recite “are engaged on the engine adapter” to maintain consistency with the current claim 10 amended limitation, or “are mounted to the engine adapter” to maintain consistency with the current claim 11 limitation.
Claim 13 recites the limitation “a flowback valve positioned in the filter base that closes the plurality of oil inlet passages” on lines 2-3.  It is unclear how a singular flowback valve can close a plurality of oil inlet passages?  Also, claim 13 recites the limitation "are off the engine adapter” on line 4.  It is unclear what Applicant means by “off”; Examiner suggests amending the limitation to further recite “are rotatably removed from the engine adapter” to maintain consistency with the current claim 10 amended limitation.
Claim 14 recites the limitation "the first end and the second end” on line 7.  It is unclear which first end and second end Applicant is referring to, the first end and the second end of the oil filter canister, or the first end and the second end of the support tube?  Claim 15 is also rejected since this claim depends on claim 14.
Claim 15 recites the limitation "canister is on an” on line 3.  It is unclear what Applicant means by “on”; Examiner suggests amending the limitation to further recite “canister is mounted on” or “canister is engaged to” instead.


Response to Arguments
Applicant's arguments filed 03/15/2021 have been reviewed and considered.
A new specification objection regarding paragraph 19 is now made (see above).
A new set of claim objections regarding claims 6, 10, 13 and 14 are now made (see above).
A new set of 112(b) claim rejections regarding claims 1-7 and 10-15 are now made (see above).


References Considered
Wright (US 5,605,624) teaches a quick connect/disconnect liquid filter.

Wright (US 5,300,223) teaches a quick connect/disconnect oil filter.

Wright et al. (US 2004/0035766 A1) teaches a fluid filter apparatus.

Turman (US 3,802,564) teaches an oil filter and adapter.

Yunick (US 5,246,086) teaches an oil change system and method.

Baumann et al. (US 6,685,829 B1) teaches a fluid filter with a discharge dome that is fixed to the housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773